Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action responsive to applicant’s RCE filing of 5/31/2022.   Claims 1-12, 14, and 21-29 are allowed.  Claims 13, 15-16 are cancelled.  Claims 17-20 and 30 are rejected.

Priority
	Applicant’s claim of priority to provisional applications 62/350776 filed 6/16/2016 and 7/14/2017 and 62/382752 filed 9/1/2016 is acknowledged. 

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim(s) 17-20, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bennington, II et al. (US20090057204) in view of Fink (2914175) in further view of Yoshikawa (5516427) wherein Bennington, II et al teaches:
(re: cl 17) A method of washing aggregate material, the method comprising: receiving aggregate material in a tank (¶16-inlet for sand; #20 inclined bottom); 
forming a slurry of said aggregate material and said water (¶15); 
advancing said slurry from the rearward portion to a tank outlet in forward portion of said tank (#12-auger-advances via auger from rearward portion of tank to upper exit;¶15), 
depositing a portion of said slurry through said tank outlet (¶22-auger via #18 outlet of auger removes slurry from tank to screen #46 to #58 underflume); 
such that substantially all water exiting said rearward portion of said tank exits via said advancing step to said tank outlet (¶20- #18 a water–slurry mix is pushed up #18 outlet of screw which is also the outlet of the tank going to screen #46 then underflume #58 and its opening #62;  water that does not exit with the slurry is not removed from the tank, water not pushed out with the screw falls out and down from the screw to remain in the tank);
receiving said portion of said slurry on a vibrating screen (¶22-propelled onto screen #46); 
moving said portion of said slurry across a first portion of said vibrating screen to create an at least partially dewatered material (¶20-dewatering; ¶19-coaction with screen); 
moving said at least partially rewatered material across a second portion of said vibrating screen to create an at least partially washed material (¶22-propelled onto screen #46); 
and depositing said at least partially washed material from a screen outlet of said vibrating screen (¶21-propels onto screen to assist in separation toward outlet).
Bennington, II et al. suggests:
retaining water that is not deposited through said tank outlet, said water being retained in said rearward of said tank ((¶17- water drains back down from the dewatering screw back toward the side of the entrance near #20 fig. 1 at the rear of the tank and initially is retained at the rear of the tank) 
Fink teaches what Bennington II, et al. lacks of:
receiving water in said tank (#32 from #33 fig. 4 ; c4 L 1-14); 
applying water to said at least partially dewatered slurry on said vibrating screen to form an at least partially rewatered material (#32 from #33 fig. 4 ; c4 L 1-14).
It would have been obvious at the effective time of the invention for Bennington, II et al. to supply water to the tank to replenish water from the dewatering with the sludge and to ease separation and propulsion and breakup of sludge as taught by Fink.
Yoshikawa teaches what Bennington, II et al. suggests of:
retaining water that is not deposited through said tank outlet, said water being retained in said rearward of said tank (a tank region near right #35a fig. 6/fig. 10 at a lower elevation that would also gravity retain the water not removed from the higher elevation outlet in the rearward portion.).
It would have been obvious at the effective time of the invention for Bennington, II et al. to retain water in the rearward portion of the tank not exiting the outlet to reuse the water to separate aggregate from waste as Bennington, II et al. suggests and as clearly taught by Yoshikawa.  
Yoshikawa teaches what Bennington, II et al. lacks of:
receiving aggregate material in a rearward portion of a tank (#9 fig 1 ; c4L1-5 ; #39 fig 6 ;c6L15-20);
and tank outlet comprising an opening the tank (#10 f1-c4L12-16, ; #40 fig 6-c6L15-20).
wherein at least a portion of the retained water is retained at a height higher than said opening (#10 f1-c4L12-16, ; #40fig 6-c6L15-20-opening in tank at bottom so retained water table must be higher than opening),
It would have been obvious at the effective time of the invention for Bennington, II et al. to receive material in a rearward portion of the tank to get a more thorough mixing of the aggregate with the water for wash separation as taught by Yoshikawa.  
It would have been obvious at the effective time of the invention for Bennington, II et al. to have an opening lower outlet opening lower in height in than the retained water level let the water assist in removal of the heavier washed aggregate as taught by Yoshikawa.  

Fink teaches what Bennington II, et al. lacks of:
(re: cl 18) further comprising: by a washing element, applying water to a sidewall of said tank (#32 from #33 fig. 4 ; c4 L 1-14).
It would have been obvious at the effective time of the invention for Bennington, II et al. to supply water to the tank to replenish water from the dewatering with the sludge and to ease separation and propulsion and breakup and minimize clogging of sludge at the screens as taught by Fink.

Bennington II, et al. teaches:
(re: cl 19) wherein said slurry is advanced along a first incline to said tank outlet (¶22 -#58 underflume).

(re: cl 20) wherein said at least partially washed material is advanced along a second incline to said screen outlet (¶20- #46 to 14-#58 underflume).

(re: cl 30) wherein said at least partially wash material comprises sand (¶16-inlet/entrance #32 for sand).

Allowable Subject Matter
	Claims 1-12, 14, and 21-29 are allowed.  
	The following is an examiner's statement of reasons for allowance: The prior art neither discloses nor suggests in combination: 
An aggregate washing system, comprising: a slurry mixer, said slurry mixer comprising: a tank disposed at a first incline angle, the tank having an aggregate material inlet for receiving aggregate material; the tank having an upper portion with a tank outlet;
a propulsion assembly rotatably supported at least partially within said tank and extending from the lower portion to the upper portion, wherein rotation of said propulsion assembly agitates said water and said aggregate material to form a slurry, 
wherein rotation of said propulsion assembly conveys said slurry from said lower portion to the upper portion toward said tank outlet, such that substantially all water exiting said tank exits via said tank outlet;  wherein said lower portion of the tank retains substantially all water that does not exit said tank outlet such that substantially all water exiting said lower portion of the tank exits via said propulsion assembly toward said tank outlet, a dewatering mechanism disposed to receive said slurry from said tank outlet of said slurry mixer,
said dewatering mechanism comprising: a vibrating screen having a screen media deck for separating oversize material in said slurry from water and undersize material in said slurry,
the screen media deck having a plurality of openings for receiving water and undersize material, the screen media deck having an end over which oversize material is deposited;
and at least a first washing element disposed to direct water toward said screen media deck, a water inlet for supplying water to said tank nor the tank having  a lower portion with an aggregate material inlet for receiving aggregate material, separately adjustable incline,  the inclines may be adjusted to any angle, wherein said screen media deck is vibrated at an acceleration greater than 3 g; in combination with a length of said screen media deck is at least twice a width of said screen media deck, a water inlet for supplying water to said tank or in combination with a plurality of paddles are arranged in a generally spiral arrangement.
Of particular interest is: Bennington II, et al. which teaches: An aggregate washing system, comprising: a slurry mixer, said slurry mixer comprising: a tank disposed at a first incline angle, the tank having  an aggregate material inlet for receiving aggregate material; the tank having an upper portion with a tank outlet; a propulsion assembly rotatably supported at least partially within said tank and extending from the lower portion to the upper portion, wherein rotation of said propulsion assembly agitates said water and said aggregate material to form a slurry, wherein rotation of said propulsion assembly conveys said slurry from said lower portion to the upper portion toward said tank outlet, such that substantially all water exiting said tank exits via said tank outlet;  wherein said lower portion of the tank retains substantially all water that does not exit said tank outlet such that substantially all water exiting said lower portion of the tank exits via said propulsion assembly toward said tank outlet, a dewatering mechanism disposed to receive said slurry from said tank outlet of said slurry mixer,
said dewatering mechanism comprising: a vibrating screen having a screen media deck for separating oversize material in said slurry from water and undersize material in said slurry,
the screen media deck having a plurality of openings for receiving water and undersize material, the screen media deck having an end over which oversize material is deposited;
and at least a first washing element disposed to direct water toward said screen media deck.
Bennington II, et al. does not teach: a water inlet for supplying water to said tank nor the tank having a lower portion with an aggregate material inlet for receiving aggregate material, separately adjustable incline, the inclines may be adjusted to any angle, wherein said screen media deck is vibrated at an acceleration greater than 3 g; in combination with a length of said screen media deck is at least twice a width of said screen media deck.
Of further interest is Fink which teaches: a water inlet for supplying water to said tank.
Of further interest is Janka et al. which teaches: e tank having a lower portion with an aggregate material inlet for receiving aggregate material.
Of further interest is: Gage which teaches: separately adjustable incline angles.
Of further interest is: Taysom et al.  which teaches the inclines may be adjusted to any angle. 
Of further interest is: Kotio teaches: wherein said screen media deck is vibrated at an acceleration greater than 3 g. 
Of further interest is: McLanahan which teaches:wherein a length of said screen media deck is at least twice a width of said screen media deck.  It would not have been obvious for one of ordinary skill in the art to combine BenningtonII, et al. and Fink and Janka et al. or Yoshikawa and Gage and Taysom et al. and Kotio together.  
Of further interest is Henrickson which teaches a plurality of paddles on shafts extending across the length of the tank with the paddles arranged in a helical manner.  It would not have been obvious for one of ordinary skill in the art to combine BenningtonII, et al. and Fink and Janka et al. and Yoshikawa and Ziegler and Henrickson together. 
Of further interest is Yoshikawa which teaches an aggregate inlet for feeding into the tank, the tank having an outlet with an opening lower than retaining walls in the opposite side of the tank from the openings, the opening having a height lower than the retained water table of the tank, and a plurality paddles on shafts running across the length of the tank.  But does not disclose the paddles arranged in a helical arrangement.  

Response to Amendments/Arguments
	Applicant’s amendment was sufficient in overcoming the rejections under 35 USC 112 (b). 
	Applicant’s amendment to claim 1 was effective in overcoming the rejection to claim 1 and its dependent claims. 
	Applicant’s amendment to claim 17 insufficient and argument unpersuasive in overcoming the prior art rejections.  
	In Bennnington, II et al. water that fails to exit the outlet slides down the housing #14 incline back into the tank rear and is retained there at least temporarily within the tank rearward portion near #24/#43 initially.  Yoshikawa teaches what Bennington, II et al. suggests by having a portion of the tank at the rear being at a lower elevation than the outlet thereby gravity retaining water at the portion of the tank if the water does not exit via the outlet.  
	Applicant argues there is a lack of motivation in combining Fink and Yoshikawa with Bennington, II et al.. The water inlets of Fink would facilitate replenishment of water lost in the cleaning-washing process.   Applicant’s argument that addition of Yoshikawa would require a larger tank relate to scale of which the tank could be enlarged for larger volume or having the Yoshikawa structure downsized for smaller volume operations. 

Conclusion
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/31/2022  has been entered. 
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to MICHAEL E BUTLER whose telephone number is (571)272-
6937. The examiner can normally be reached on Mon, Tues, and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is
encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the
organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR
system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would
like assistance from a USPTO Customer Service Representative or access to the automated
information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.E.B/Examiner, Art Unit 3655   

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655